Citation Nr: 1127336	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for hypertensive cardiovascular disease and coronary artery bypass graft residuals.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to September 1972, including decorated combat service, and his awards include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, in which the RO denied the Veteran's claim for an increased rating in excess of 60 percent.  

Prior to the current appeal, in an April 2006 rating decision the RO increased the disability rating assigned for service-connected hypertensive cardiovascular disease status post coronary artery bypass grafting, from 30 to 100 percent effective October 13, 2005 (based on heart surgery); with assignment of a 60 percent rating effective from February 1, 2006.  The Veteran filed the current claim on appeal for increase in rating on February 15, 2007.  

In December 2009 and in September 2010, the Board remanded the claim for further development.  During the appeal the RO granted an appealed claim for a total disability rating based on individual unemployability due to service-connected disabilities.  Thus, that claim is no longer before the Board on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hypertensive cardiovascular disease and coronary artery bypass graft residuals has been manifested by findings predominantly including a value of 3 METs, with an ejection fraction of 65 percent.



CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for hypertensive cardiovascular disease and coronary artery bypass graft residuals have been met.  38 U.S.C.A. §§ 1155, 7105; 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7007 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants a 100 percent disability rating for the entire period of the appeal for the service-connected hypertensive cardiovascular disease and coronary artery bypass graft residuals.  A disability rating of 100 percent represents the maximum rating available for this condition, and thus constitutes a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, a discussion of VA's duties to notify and assist is unnecessary.  

The Veteran asserts that his hypertensive cardiovascular disease and coronary artery bypass graft residuals warrant a disability rating higher than the 60 percent rating in effect.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's hypertensive heart disease is evaluated under Diagnostic Code 7007. 38 C.F.R. § 4.104 (2010).  Under that code hypertensive heart disease is rated in part on the basis of the measurement of units of metabolic equivalent task (MET), or simply metabolic equivalent.  One MET is defined as the energy cost of standing quietly at rest.  This represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level (number) of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Under Diagnostic Code 7007, a 60 percent rating is warranted for cases in which there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is for application if there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

In this case, private treatment records show that in October 2005 the Veteran underwent a four-vessel bypass surgery, after which the discharge diagnosis in pertinent part included (1) coronary artery disease, status post three-vessel bypass; and (2) non-ST elevation myocardial infarction.

During a January 2006 VA examination the Veteran reported that since his October 2005 surgery he had been taking aspirin and Plavix, and his symptoms were mostly fatigue, exertional dyspnea, dizziness, but no syncope.  He denied having any chest pain.  The examiner noted that the left ventricular ejection fraction was not available, but the MET level was between 1 and 3.  The Veteran could hardly walk 50 yards and he could slowly climb 10 to 12 steps.  Examination findings included that there was no evidence of congestive heart failure.

During a March 2007 VA examination, current medications for the service-connected hypertensive cardiovascular disease and coronary artery bypass graft residuals, included Atenolol and Plavix.  The Veteran denied any palpitation, near syncope or syncope or significant chest pain; and he reported he could walk one to two blocks at about 5 METs before having to rest due to shortness of breath.  He reported that this limits his activities.  Examination did not include any test findings regarding MET or left ventricular dysfunction/ejection fraction.  The diagnosis indicated the Veteran had no further chest pain, but remained short of breath; he was limited in activity due to some breathing difficulty and shortness of breath; he had a relatively normal cardiovascular examination; and he was on a good medical regimen for his heart disease.  The Veteran was retired.

During a February 2010 VA examination, the Veteran reported he had difficulty walking the length of his house sometimes due to shortness of breath.  Based on the Veteran's known disease, level of physical activity and reported symptoms, the examiner estimated the METs value to be of 3 to 5 METs.  The examiner concluded with a diagnosis in which the examiner opined that the Veteran had exercise induced dyspnea which limits his employability and activities of daily living according to his estimated METs of 3-5.

During a November 2010 VA examination, the Veteran reported that he had become chronically short of breath and was able to walk only short distances before becoming dyspneic.  He reported that he had been unable to perform a stress test with his private physician recently due to fatigue.  The examiner noted that based on this, the VA examination used a myocardial perfusion study instead.  The results showed an ejection fraction that was normal at 65 percent with no regional wall motion abnormalities.  Based on the Veteran's level of physical activity, the examiner estimated the Veteran's MET level to be approximately 3.

The report concludes with a diagnosis of ischemic heart disease with class 2 congestive heart failure.  The Veteran had evidence of hypertensive cardiovascular disease and congestive heart failure limiting his physical activities, but the examiner opined that it was at least as likely as not that the Veteran had the ability to obtain substantially gainful occupation that required little to no physical exertion.

On review of the evidence of record in light of relevant diagnostic rating criteria, the evidence supports the grant of a 100 percent rating.  As discussed above, VA examination reports show that the Veteran's MET level has predominantly included the value of 3 METs resulting in dyspnea.  Thus, the Veteran's overall disability assessment results in a workload of 3 or less METs that results in dyspnea, fatigue, angina, dizziness or syncope.  

As such, the condition of the Veteran's hypertensive cardiovascular disease and coronary artery bypass graft residuals, meets the criteria to warrant a 100 percent disability rating under Diagnostic Code 7007.  38 C.F.R. § 4.104, Diagnostic Code 7007.  Though the symptoms have varied to some extent over time, the Board finds that the criteria for 100 percent has been met essentially throughout the appeal 

period, and therefore warrants a 100 percent disability rating for the entire period of the appeal.  38 C.F.R. § 4.124(a), Diagnostic Code 8100; See Hart supra.


ORDER

A 100 percent disability rating for hypertensive cardiovascular disease and coronary artery bypass graft residuals is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


